Gaynor, J.:
The denial is frivolous. It is a negative pregnant. It does not deny each allegation of the designated paragraphs as required by the Code (§ 500), but only denies the allegations in gross “ as alleged ” therein. Now a denial of them “ as alleged ” therein does not deny their substance, and that is the only denial which satisfies the Code requirement. Paragraph II alleges that the purchases were “ at various times ” between certain specified dates, but if all at one time the complaint is good. Hence a restriction of the denial to the precise words and form of the complaint is not good. Such a denial is pregnant with the truth that the goods Avere purchased (Kelly v. Sammis, 25 Misc. Rep. 6; Laurie v. Duer, 30 id. 154; Pigot v. McKeever, 32 id. 45). Similar instances in this same paragraph could be pointed out. The answer is evasive. . ■
*304The allegations of paragraph III are not material; and also that of paragraph IV (Hirschfeld v. Kalischer, 81 Hun, 606); and hence no issue can be raised on them.
The motion is granted.